Per Curiam.
There is no evidence that the tool box had been originally placed in a horizontal position and that it had fallen and was hanging by the door because it had been insecurely fastened, and we cannot see that it is any evidence of negligence that it was located by the side of the door-facing.
An injury such as was inflicted upon the .plaintiff-could not be reasonably foreseen or anticipated; and if the lower end of the box had become loose,- we agree with his Honor that this had nothing to do with the plaintiff’s injury.
The charge as to the risks assumed by a passenger traveling upon mixed trains is in accordance with Marable v. R. R., 142 N. C., 557.
The question discussed in the brief, as to the charge upon the burden of proof, is not presented by any exception or assignment of error, and, therefore, cannot be considered.
Upon a careful consideration of the record, we find
No error.